DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, line 10, Applicant recites “a reflective laser target card plate.” However, the term “reflective” is not found anywhere in the specification as originally filed and therefore it is considered to be new matter. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, it appears that --a-- should be inserted before “length” for proper grammar. 
In claim 1, line 11, it appears that “an laser” should be --a laser-- for proper grammar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over ToolGuyd (website) in view of Sanders (US 2006/0037206) and Brotzel (US 2007/0206991).
With respect to claim 1, ToolGuyd discloses the claimed multifunctional speed square except for the first, second, third, and fourth level means. ToolGuyd discloses a multifunctional speed square comprising in combination: 
a triangular base member having a first edge; a second edge; a third edge; a top surface as shown below in the image taken from ToolGuyd:


[AltContent: textbox (plurality of pitch selectors)][AltContent: ][AltContent: ][AltContent: textbox (flange)][AltContent: textbox (magnets)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (top surface)][AltContent: ][AltContent: textbox (third edge)][AltContent: textbox (first edge)][AltContent: textbox (second edge)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    892
    714
    media_image1.png
    Greyscale

[AltContent: textbox (measuring means)]

ToolGuyd further discloses a flange (indicated above); and magnets (indicated above); said top surface having measuring means (indicated above) used for measuring length of an object when said object is positioned in a flush manner against said first edge, said top surface having a plurality of pitch selectors aligned thereon (indicated above) above said second edge configured to indicate a plurality of different angles, said flange is attached onto said third edge, said magnets are embedded into said flange and said magnets have a flush relationship within said flange (as shown above).
	Sanders teaches a multifunctional speed square including a first level means 60; a second level means 66; a third level means 14 as shown in Fig. 1 of Sanders, wherein said first level means 60 indicates when said first edge is level in a horizontal aligned position, said second level means 66 indicates when said third edge is level in a vertical aligned position, said third level means 14 indicates when said second edge is level in a diagonal angular aligned position. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sanders with the multifunctional speed square disclosed by ToolGuyd for the advantage of level determining functionality combined with the speed square functionality. 
	Brotzel teaches a level tool including a level means comprising a reflective laser target card plate 37  embedded within the level tool and operable to reflect an laser beam for determining a distance (Brotzel, paragraphs [0051]-[0053]-–while Brotzel does not explicitly state that the target card 37 is “reflective,” the card must be at least somewhat reflective in order to show the laser light to a user). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Brotzel with the multifunctional speed square disclosed by ToolGuyd for the advantage of the added functionality provided by the laser target card plate. 
	With respect to claim 2, Applicant has not recited any further limitations of the multifunctional speed square in this claim. Instead, applicant has recite what “may be produced” based on future engineering choices. The multifunctional speed squared disclosed by ToolGuyd in view of Sanders any also be produced in such a manner. 
	With respect to claim 6, ToolGuyd discloses that said magnets allow said flange to be magnetically attracted and removably attached onto a metal object (see bottom of page 4 of ToolGuyd). 
	With respect to claim 7, ToolGuyd discloses that said multifunctional speed square includes at least one cut out section from said triangular base member for reduced weight and is aesthetically pleasing, as shown below in the image taken from the image on page 4 of ToolGuyd: 
[AltContent: textbox (cut out)][AltContent: ]
    PNG
    media_image2.png
    392
    453
    media_image2.png
    Greyscale

	Note, the limitation that the cutout is aesthetically pleasing is a subjective on. That is different people may consider different types of cut outs as aesthetically pleasing. The above shown cut-out could be aesthetically pleasing to someone. 
	With respect to claim 8, Brotzel teaches that the reflective laser target card plate comprises a target center point (as shown in Fig. 8 of Brotzel). In the combination, the reflective laser target card plate center point location would inherently be at a first distance from the first edge (as disclosed by ToolGuyd) and a second distance from the third edge (as disclosed by ToolGuyd). 
	With respect to claim 9, in the combination of ToolGuyd, Sanders and Brotzel, there is no teaching of whether the first distance is equal to the second distance. However, such distances have no criticality in the function of the invention and do not alter the function of the multifunctional speed square. That is, a laser could be used to line up with the target on the multifunctional speed square regardless of what the first and second distances are. 
	With respect to claim 10, since Brotzel further discloses bubble levels 9, the tool disclosed by Brotzel can be determined as to when it is level. Thus when the tool is level and a laser line is projected onto the reflective laser target card plate 37, the horizontal alignment and vertical alignment of a location can be determined if the laser line aligns with either of the vertical or horizontal line of the reflective laser target card plate 37. 
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ToolGuyd (website) in view of Sanders (US 2006/0037206) and Brotzel (US 2007/0206991), as applied to claim 1 above, and further in view of Ousterhout (US 4,320,581). 
With respect to claim 4, ToolGuyd as modified discloses the claimed multifunctional speed square except that they are silent on whether the each level means is frictionally retained with a respective cavity. Sanders teaches that each level leans is a standard bubble level (Sanders, col. 5, lines 36-67 and col. 6, lines 1-11)  each said level means being positioned within a respective cavity formed within said triangular base member (as shown in Fig. 1 of Sanders).
	Ousterhout teaches a tool including a standard bubble level 15 frictionally engaged with a cavity 48 (Ousterhout, col. 5, lines 13-19; Fig. 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ousterhout with the multifunctional speed square disclosed by ToolGuyd as modified for the advantage of preventing movement of the bubble level vial within the tool while not requiring additional fasteners to achieve such prevention of movement. 

	
	Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive of any error in the above rejection.
In view of Applicant’s amendment to claim 1, the reference to Brotzel has been added to the combination. Brotzel teaches the newly added limitations directed to a reflective laser target card plate that embedded in a tool and operable as outlined in the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richins and DE 29703593 are cited to show other examples of tools including reflective laser target card plates. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 









applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 12, 2022